DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/207,821 filed on 3/22/2021 with effective filing date 11/18/2016. Claims 1-14 are pending.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14  are rejected on ground of nonstatutory double patenting as being unpatentable overs claims 1-10 of US 10,958,894. Although the claims at issue are not identical, they are not patentably distinct from each other.
US 10,958,894
Current Application
1. An electronic device comprising: at least one camera module configured to capture an image based on a specified angle of view; a display to display another image; a memory; and a processor electrically connected with the camera module and the display, wherein the processor is configured to: detect a plurality of objects included in the image; obtain depth information on the plurality of objects using the at least one camera module; extract a first object, which is present at less than a specified depth, from the plurality of objects based on the depth information; and perform setting of image data associated with a second object of the plurality of objects such that a region, which corresponds to the second object, in a screen region of the display has a specified light transmittance value, and wherein the second object is different from the first object.
1. An electronic device comprising: a first camera module configured to capture an image based on a specified angle of view; a second camera module configured to obtain depth information; a display; a memory configured to store information on a specified object in a database; and a processor electrically connected with the first camera module, the second camera module and the display, wherein the processor is configured to: detect a plurality of objects included in the image; select a first object from the plurality of objects based on the database; obtain a first distance of the first object based on the depth information; determine a first layer including the first object based on the depth information; select a second object from the plurality of objects based on the database; obtain a second distance of the second object based on the depth information; when the second distance is greater than the first distance, determine a second layer including the second object based on the depth information; and set a light transmittance value of an area of the image other than the first layer and the second layer.
2. The electronic device of claim 1, further comprising: a communication interface configured to communicate with an external device, wherein the processor is further configured to transmit, to the external device, the image data using the communication interface.

3. The electronic device of claim 1, wherein the processor is further configured to: extract a third object that is closer to the at least one camera module than the first object, from the plurality of objects based on the depth information; and set the image data associated with the second object of the plurality of objects, wherein the second object is different from the third object.
2. The electronic device of claim 1, wherein the processor is further configured to: determine a third object having a third distance less than the first distance, based on the depth information; determine a third layer including the third object based on the depth information; and set the light transmittance value of an area of the image other than the first layer, the second layer and the third layer.
4. The electronic device of claim 1, wherein the processor is further configured to set an alpha (.alpha.) value, which is included in the image data, to a specified value in association with the setting of the image data.
6. The electronic device of claim 1, wherein the light transmittance value is an alpha (.alpha.) value
5. The electronic device of claim 1, wherein the processor is further configured to set R, G, and B grayscale values, which are included in the image data, to specified values in association with the setting of the image data.
7. The electronic device of claim 1, wherein the light transmittance value includes R, G, and B grayscale values.
6. An image processing method of an electronic device comprising: capturing an image; detecting a plurality of objects included in the image; obtaining depth information on the plurality of objects using at least one camera module of the electronic device; extracting an first object, which is present at less than a specified depth, from the plurality of objects based on the depth information; and performing setting of image data associated with a second object of the plurality of objects such that a region, which corresponds to the second object, in a screen region of a display has a specified light transmittance value, wherein the second object is different from the first object.
8. An image processing method of an electronic device comprising: detecting a plurality of objects included in an image captured by a first camera module of the electronic device; selecting a first object from the plurality of objects based on a database stored in a memory of the electronic device; obtaining a first distance of the first object based on the depth information; determining a first layer including the first object based on depth information obtained by a second camera module of the electronic device; selecting a second object from the plurality of objects based on the database; obtaining a second distance of the second object based on the depth information; when the second distance is greater than the first distance, determining a second layer including the second object based on the depth information; and setting a light transmittance value of an area of the image other than the first layer and the second layer.
7. The image processing method of claim 6, further comprising: transmitting the image data to an external device.

8. The image processing method of claim 6, further comprising: extracting a third object that is closer to the at least one camera module than the first object, from the plurality of objects based on the depth information.
9. The image processing method of claim 8, the setting the light transmittance value comprising: determining a third object having a third distance less than the first distance, based on the depth information; determining a third layer including the third object based on the depth information; and setting the light transmittance value of an area of the image other than the first layer, the second layer and the third layer.
9. The image processing method of claim 8, wherein the setting of the image data further comprises: setting the image data associated with the second object of the plurality of objects, wherein the second object is different from the third object.

10. The electronic device of claim 2, wherein the processor is further configured to: determine whether a user of the electronic device is within a specified distance or within a specified angle range; and when the user is outside the specified distance or the specified angle range, cease transmission of the image data to the external device.











Allowable Subject Matter
3.	The prior art of record (in particular, WIPO Publication DeMerchant et al. US 2014/0347436 A1 in view of Vats US 2017/0237941 Al and Kudoh US 2005/0185861 A1. does not disclose, with respect to claim 1, detect a plurality of objects included in the image; select a first object from the plurality of objects based on the database; obtain a first distance of the first object based on the depth information; determine a first layer including the first object based on the depth information; select a second object from the plurality of objects based on the database; obtain a second distance of the second object based on the depth information; when the second distance is greater than the first distance, determine a second layer including the second object based on the depth information; and set a light transmittance value of an area of the image other than the first layer and the second layer as claimed.  
Rather, DeMerchant et al. discloses the assembly allows face recognition and voice tracking for automatically steering a camera to follow user movements, thus ensuring communications with the person in a cost effective manner. 
 Similarly, Vats teaches the method utilizes a video modification unit to automatically remove background from the video of a remote user during the videoconferencing in real-time. The method enables making visualization of remote participants in the videoconferencing through a modified video output of participants providing improved illusion of real face-to-face conversation among participants in a same place.
Moreover, U Kudoh teaches the system executes the search by using the set of image databases, thus obtaining a search result with high precision and efficiently. The system searches for an explanation of the main object based on the features of the objects, thus allowing to search the explanation of the object in a precise manner.
The same reasoning applies to claim 8.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485